Title: To James Madison from Tench Coxe, 12 January 1813
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia Jan. 12. 1813
Mr. Eustis, the late Secretary of War, on his way to Boston, remained two or three days here. During the time I conversed unreservedly with him. He informed me that it had been understood at Washington that I was in a very good way in business. I had no opportunity to learn from what source such a representation could have arisen. I understood that it had reached you & was probably credited by you. I determined therefore to venture on the liberty of noticing the subject in a letter, as might injure me.
When the various and long operations in respect to the purveyors office terminated in its discontinuance, I was prompted by many duties to endeavour to get into business. I had little or no expectation, and but little hope. I however made two distinct and successive attempts at plans of business, and I have used every endeavour, which occasion has presented or ingenuity could devise. But it is a truth that the moderate expences attending those endeavours have greatly ex[ceeded?] the trifling benefits. I remain with my large without income, without a prospect. I ventured to submit a suggestion to you with respect to the office of Superintendent of Military Stores, which I hope may yet receive your consideration & approbation.
I will not trespass on your time or feelings. I apologize for the only subject, which compelled me to write, as a matter of duty. I could not resist. I have the honor to be with entire respect Sir yr. mo. obedt. & mo. hum. Servant
Tench Coxe
